Citation Nr: 1617385	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-17 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes, claimed as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen service connection for left ear hearing loss.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed secondary to diabetes.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

7. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to November 1971 and additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of service connection diabetes, service connection for bilateral hearing loss, service connection for peripheral neuropathy of the right and left lower extremities, service connection for an acquired psychiatric disorder and reopening the claim for service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied service connection for left ear hearing loss.  

2.  Evidence received since the final August 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the petition to reopen the claim for service connection for left ear hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the February 2016 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 
§ 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Claim to Reopen Service Connection for Left Ear Hearing Loss 

An August 2004 rating decision denied service connection for left ear hearing loss.  The rating decision found that there was no evidence that a hearing loss disability existed.  

The Veteran did not submit a timely notice of disagreement (NOD) to the August  2004 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

A claim to reopen service connection for left ear hearing loss was received in June 2010.   

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).
In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id.   at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record at the time of the prior rating decision included service treatment records.  The evidence received since the August 2004 rating decision includes a VA examination dated in May 2011 and the Veteran's testimony at a Board hearing in February 2016.   

The VA examination reflects a diagnosis of bilateral high frequency sensorineural hearing loss.  Audiometric findings obtained on examination meet the criteria for hearing loss disability under § 3.385.   The examiner opined that the Veteran's hearing loss is less likely than not related to service.  

At the hearing, the Veteran testified that, upon entrance into service, he reported that he was hard of hearing. The Veteran reported that he started experiencing tinnitus after a gas canister blew up in his face.  He stated that he could not hear for a couple of weeks after the canister blew up in his face.   

The claim was previously denied due to a lack of evidence of a current left ear hearing loss disability.  The evidence received since the prior final denial establishes a current hearing loss disability as defined by § 3.385.  The evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable probability of substantiating the claim. Accordingly, the Board finds that new and material evidence has been received to reopen service connection for hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence having been received, the claim for service connection for left ear hearing loss is reopened.  To that extent only, the claim is granted.

REMAND

Reserve Service Treatment Records

The Veteran served in the Tennessee Army National Guard through December 1978  Service treatment records for the Veteran's period of reserve service have not been obtained.   The records should be obtained on remand.  

Social Security Records

The record includes a Social Security Administration Decision dated in December 1987.  However, the records upon which the Veteran's Social Security disability is based are not currently in evidence.  On remand, the Social Security records should be obtained and associated with the record.  




Claim to Reopen Service Connection for a Back Disability

A January 2015 Statement of the Case indicates that the evidence considered included a indicates that a VA addendum medical opinion dated in June 2013.  A review of the record indicates that the addendum opinion is not currently associated with the claims file.  On remand, the June 2013 addendum opinion should be associated with the file.  

Service Connection for Diabetes

The Veteran claims service connection for diabetes on a presumptive basis as secondary to Agent Orange.  He asserts that he was exposed to Agent Orange during service in Korea on the DMZ.  

Type II diabetes mellitus and early-onset peripheral neuropathy are on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent. 38 C.F.R. § 3.309(e) (2015).  Exposure to an herbicide agent will be conceded if a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, to include the waters offshore and if service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i), (iii).  Additionally, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv) (2015). 

The DoD has determined that veterans who served with specified military units in Korea near the DMZ between April 1, 1968 and August 31, 1971 were exposed to herbicides.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para. 4.b.  The Veteran's unit is not among the listed units.  Where a veteran alleges service along the DMZ outside the specified time period or was assigned to a unit other than one of the specified units, the AOJ is to submit a request to the Joint Services Records Research Center (JSRRC) for verification of the veteran's location and military duties in Korea.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Para. 7.a.  

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's personnel records indicate that he was in Korea from October 1970 to November 1971.  In statements in support of his claim, the Veteran has asserted that he was actually in the DMZ initially from September 1970 to January 1971 at Camp Young and Camp Jessup.  However, the Veteran received a certificate for service in the DMZ for service only from September 1, 1971 to September 30, 1971, which is after the timeframe outlined in the applicable regulation.  A research request was submitted to the Defense Personnel Records Information Retrieval System (DPRIS) to ascertain whether his unit was located in the DMZ.  A response from DPRIS dated in October 2012 indicated that DPRIS was unable to verify that members of the Veteran's unit performed duties between February and April 1971.  The RO has concluded that it cannot confirm the Veteran's (or members of his unit's) presence in the DMZ prior to September 1971.  It is unclear as to why the DPRIS response was narrowed to between February and April 1971, as those are not the dates specified by the Veteran.  The Board finds that the RO must conduct another search to obtain this information, including a request to JSRRC, or other appropriate agency, for information regarding the Veteran's unit for the claimed relevant dates.  Such search should include a review of any available unit records or unit histories for Company C, 2nd Engineer Battalion, 2nd Infantry Division for the period from September 1970 to January 1971.   

The claims for service connection for peripheral neuropathy of the left and right lower extremities are inextricably intertwined with the claim for service connection for diabetes as the Veteran has claimed that such disorders are secondary to diabetes.  Accordingly, consideration of those claims is deferred pending the requested development.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)


Service Connection for an Acquired Psychiatric Disorder, to include PTSD

The Veteran claims that an acquired psychiatric disorder is related to incidents in service.  At the hearing, the Veteran's representative asserted that the Veteran had performance markers in service which are indicative of a traumatic event.  The Veteran's representative noted that hygiene problems and disrespect of authority were documented in the service records.  The Veteran testified that he was assaulted after he caught a sergeant stealing.  

In his claim, the Veteran reported that he witnessed a sergeant stealing food from the back of a truck.  He indicated that soldiers came to his bunk and beat him in October 1970.  He stated that he was attacked again in November 1970.   He reported that he feared taking a shower based on these attacks.  He asked his commanding officer for a Section 8, but it was not granted.  

Service personnel records indicate that the Veteran received an Article 15 for being derelict in the performance of his duties.  A Report of Proceedings under Article 15 noted that the Veteran walked around in the mess hall with his hands in his pockets, lay sleeping on the tables, and had personal hygiene that was not up to standards.  

Based on the Veteran's report that he feared being attacked and his Article 15 for bad hygiene, he was afforded a VA examination in January 2011.  The examiner was unable to provide an opinion.  The Veteran was afforded another VA examination in October 2011.  The examiner diagnosed major depressive disorder and generalized anxiety disorder.  The examiner opined that the Veteran's anxiety and depression are less likely than not related to service.  The examiner's rationale was that the Veteran's report of personal trauma in service could not be verified, as there are no indicators in his records.  The examiner opined that any PTSD symptoms endorsed by the Veteran are more likely the result of childhood abuse issues and traumas from that period.  

In this case, the RO has already conceded the Veteran's reported stressor, based upon the Veteran's report that he feared being attacked and his Article 15 for bad hygiene.  The October 2011 VA medical opinion is inadequate, as the VA examiner failed to consider the stressor conceded by the RO.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA examination is warranted to determine whether a current acquired psychiatric disorder is related to the Veteran's in-service stressor.    

Finally, a remand is also required to obtain outstanding VA outpatient treatment records, as the most recent VA treatment records in evidence are dated in January 2013.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file and electronic record all outstanding pertinent treatment records from the VA Tampa and Pasco/ New Port Richey medical facilities dated from January 2013 to the present.

2.  Contact the NPRC, RMC, the Tennessee National Guard, or any other appropriate agency, in order to obtain the Veteran's Tennessee Army National Guard complete medical and personnel records.  All efforts to obtain the National Guard records must be documented in the claims file.  

3.  Contact the Social Security Administration and request copies of the medical records upon which the Social Security Administration based its December 1987 disability determination.  All efforts to obtain the Social Security records must be documented in the claims file. 

4.  Contact the JSRRC, or other appropriate entity, to determine whether the Veteran's unit, the 2nd Engineer Battalion, 2nd Infantry Division, served in the DMZ between September 1970 and January 1971.  

5.  Obtain the June 2013 VA addendum opinion pertaining to the claimed back disability and associate the addendum opinion with the electronic claims file.   

5. Schedule the Veteran for an appropriate VA examination to determine whether any current acquired psychiatric disability is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.
  
The examiner should list all diagnosed acquired psychiatric disorders and opine whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

Personnel records dated in February 1971 show that the Veteran punished under Article 15 because he was sleeping on tables in the mess hall and had hygiene that was not up to standards.  The examiner is advised that the RO has conceded the Veteran's stressor based upon the Veteran's Article 15.  Therefore, as the stressor has been conceded, the examiner should consider and discuss whether a current acquired psychiatric disorder is related to the beating incident in-service or the Article 15.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

7.  After completion of the above, and only if service connection is not established on a presumptive basis for diabetes mellitus and/or early-onset peripheral neuropathy of the bilateral lower extremities, then schedule an appropriate VA examination to determine the nature and etiology of the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

With regard to diabetes mellitus:

Is it at least as likely as not (50 percent or more probability) that the Veteran's diagnosed diabetes mellitus had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active duty service. 

With regard to peripheral neuropathy of the bilateral lower extremities:

Is it at least as likely as not (50 percent or more probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities had its onset in service, within one year of service discharge, or is otherwise etiologically related to his active duty service; or is proximately caused by or permanently aggravated by a disability of service origin such as diabetes mellitus (if service connection is established for such). 

In rendering the requested opinions, the physician(s) should specifically consider and discuss the Veteran's contentions, the lay statements of record, the lay evidence of record, his service treatment records, and personnel records.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

8.  Then, after undertaking any development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


